Citation Nr: 1232319	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  03-08 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include hysterical neurosis.


REPRESENTATION

Appellant represented by:	Margaret A. Costello, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

By a decision dated in April 2007, the Board reopened the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include hysterical neurosis, and denied such on the merits.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In a July 2008 order, the Court endorsed a July 2008 Joint Motion for Remand which vacated the April 2007 Board decision, in whole, and remanded this matter for compliance with the instructions of the Joint Motion.  In a January 2010 decision, the Board again reopened the Veteran's claim and remanded the claim for additional development.

While on remand, in December 2011, the Veteran requested a hearing before the Board.  In July 2012, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board's review of the record reveals that additional development by the RO is warranted in this appeal.

During the Veteran's July 2012 Board hearing, he related that he had previously been awarded Social Security Administration (SSA) disability benefits based, in part, on a psychiatric disability.  Hence, a remand is necessary to attempt to obtain these records, as they may contain evidence pertinent to the Veteran's current claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the Veteran's attorney has submitted medical records reflecting that the Veteran has received psychiatric treatment at the VA Medical Center (VAMC) in Detroit, Michigan.  However, it does not appear that the Veteran's complete VA medical records have even been requested.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Veteran's attorney has identified possible outstanding VA records pertinent to the claim on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claim; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).

Finally, VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Moreover, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board acknowledges that the Veteran was previously afforded a VA examination in March 2010 and that the opinion provided in the examination report was updated by the physician in a September 2010 addendum report.  However, since September 2010, the Veteran has submitted additional evidence, to include a November 2010 private psychologist's report, which indicates that it is "more likely than not" that his current psychiatric condition worsened during service.  Additionally, the Board notes that the outstanding records referenced above will be new and may contain evidence pertinent to the Veteran's claim.  Hence, after any outstanding records have been obtained, the Veteran should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO/AMC should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO/AMC should obtain from the Detroit VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 1971.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records not already of record should be obtained and associated with the claims folder.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, the AMC/RO should arrange for the Veteran to be scheduled for a VA mental examination to determine the existence, nature and etiology of any current chronic acquired psychiatric disorder, to include hysterical neurosis.  The claims folder must be made available to the examiner for review and the examination report must indicate whether such review was accomplished.  After examination and review of the claims folder, the examiner should address the following:  

	a) Identify all current mental disorders.  

	b) As to each diagnosed mental disorder, provide an opinion as to whether such disorder clearly and undebatably preexisted the Veteran's entrance into military.  If yes, then the examiner should address whether there is evidence of an increase in the severity of that disorder during service and if so, whether such increase was clearly and undebatably due to the natural progression of the disorder (as opposed to other factor(s)).  

	c) As to each diagnosed mental disorder found not to preexist service, the examiner should indicate whether it is at least as likely as not that such disorder either had an onset during the Veteran's service or is otherwise related to service.  

In providing the requested opinions, the examiner should consider the appellant's assertions regarding his mental state immediately prior to service, as well as the various examinations contained within the service treatment records and since service, to include the November 2010 private psychologist's report.  A complete medical rationale for all opinions expressed must be provided.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHANIE L. CAUCUTT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

